DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 04/06/2021 is a continuation of 15678594, filed 08/16/2017, now U.S. Patent #11017887.  15678594 Claims Priority from Provisional Application 62375738, filed 08/16/2016.  Claims 1-20 have been canceled per Preliminary Amendment dated 4/6/21.  Claims 21-40 have been added and are pending.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,017,887.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach receiving ECG data of a patient and indications of patient-recorded symptoms from a mobile cardiac telemetry device; identifying atrial fibrillation events in the received ECG data; for each identified atrial fibrillation event, filtering the received ECG data to determine whether the identified atrial fibrillation event coincided temporally with at least one patient-recorded symptom, and labeling each such coinciding atrial fibrillation event as a symptomatic AF strip and each non-coinciding identified atrial fibrillation events as an asymptomatic AF strip; generating an ECG report based on the filtered ECG data, the report comprising a sequence of a plurality of pages; presenting, on a first page in the sequence of the plurality of pages: representative arrhythmia summary information including a count of ECG strips containing each of a plurality of types of cardiac arrhythmia, and atrial fibrillation summary information including an indication of atrial fibrillation burden during the monitoring period; a count of symptomatic AF strips; and a count of asymptomatic AF strips; wherein at least one page of the plurality of pages includes an ECG strip, but the first page in the sequence does not include an ECG strip; determining a strip address by determining an earliest page of the sequence of the plurality of pages that includes an ECG strip; 3Application No. Not Yet AssignedDocket No.: 108622-0079-102 Amendment dated April 6, 2021 First Preliminary Amendment determining an AF summary address by determining an earliest page of the sequence of the plurality of pages that includes the atrial fibrillation summary   information; and presenting, on the first page in the sequence, an address index comprising: a strip pointer comprising the strip address and, adjacent thereto, a signifier of an ECG strip; and an AF summary pointer comprising the AF summary address and, adjacent thereto, a signifier of atrial fibrillation.


Subject Matter free from Prior Art
Regarding a potential grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are directed to the abstract concept of identifying atrial fibrillation events and filtering the ECG data (mental process).  However, the claims teach a practical application of the recited abstract concept by teaching presenting, on the first page in the sequence, an address index comprising: a strip pointer comprising the strip address and, adjacent thereto, a signifier of an ECG strip and an AF summary pointer comprising the AF summary address and, adjacent thereto, a signifier of atrial fibrillation.  This is a specific presentation of data thus applying the indexing and filtering of ECG data in a specific way that are not mere instructions to apply the exception.  Therefore these additional elements use the abstract idea in a meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception


The closest prior art of record includes:
Schneidermann (5,099,424) teaches receiving ECG data of a patient (Col. 6, lines 55-58); generating an ECG report comprising a plurality of pages (Figs 16-22; Col. 8; lines 12-16); and presenting, on a first page of the plurality of pages: information identifying the patient, monitoring summary information and heart rate summary information and wherein the first page does not include an ECG strip (Fig. 16).
McNamara (2010/0268103) teaches systems, devices, methods and techniques relating to generating and presenting information related to cardiac data (Fig. 3).  

However Schneidermann in view of Mcnamara does not expressly teach: 
for each identified atrial fibrillation event, filtering the received ECG data to determine whether the identified atrial fibrillation event coincided temporally with at least one patient-recorded symptom, and labeling each such coinciding atrial fibrillation event as a symptomatic AF strip and each non-coinciding identified atrial fibrillation events as an asymptomatic AF strip
presenting on a first page in the sequence of the plurality of pages: 
a count of symptomatic AF strips
a count of asymptomatic AF strips
wherein at least one page of the plurality of pages includes an ECG strip, but the first page in the sequence does not include an ECG strip;
determining a strip address by determining an earliest page of the sequence of the plurality of pages that includes an ECG strip; 
determining an AF summary address by determining an earliest page of the sequence of the plurality of pages that includes the atrial fibrillation summary information; and
presenting, on the first page in the sequence, an address index comprising:
a strip pointer comprising the strip address and, adjacent thereto, a signifier of an ECG strip; and
an AF summary pointer comprising the AE summary address and, adjacent thereto, a signifier of atrial fibrillation.

Liang (CN102697492B) the closest foreign prior art of record teaches electrocardio data is processed by the various modules to generate a detailed reference diagnosis result and suggestion, and if electrocardiographic abnormality is shown in the statistical result, a report is given for doctors' reference, so that the accuracy of electrocardiogram real-time monitoring is improved.

The closest non-patent literature of record LUMEDX (“St. Jude Medical Announces Agreement With LUMEDX To Manage Cardiovascular Patient Data.” Business Wire. 06 July 2006: NA.) teaches integrating, consolidating and organizing EP, ICD, and pacemaker data into a central cardiovascular information system, helping heart centers produce richer and more comprehensive patient reports.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/8/22